 



Exhibit 10.5
EXECUTION COPY
Opening Transaction

     
To:
  Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211

 
   
From:
  Wachovia Capital Markets, LLC, solely as agent of Wachovia Bank, National
Association
 
   
Re:
  Convertible Bond Hedge Transaction
 
   
Date:
  August 1, 2007

Dear Sir(s):
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced transaction entered into
on the Trade Date specified below (the “Transaction”) between Wachovia Capital
Markets, LLC (“Agent”), solely as agent of Wachovia Bank, National Association
(“Dealer”) and Horizon Lines, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.
          1. This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the First Supplemental Indenture to be dated as of
August 8, 2007 between Counterparty and Bank of New York Trust Company, N.A., as
trustee (the “Indenture”) relating to the USD 300,000,000 principal amount of
4.25% convertible senior notes due 2012 (the “Convertible Notes”). In the event
of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
(i) the Transaction shall be the only transaction under the Agreement and
(ii) references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by the parties at the time of execution of
this Confirmation. If any relevant sections of the Indenture are changed, added
or renumbered between the execution of this Confirmation and the execution of
the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties. The parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing. The Transaction is
subject to early unwind if the closing of the Convertible Notes is not
consummated for any reason, as set forth below in Section 8(k).
          Each party is hereby advised, and each such party acknowledges, that
the other party has engaged in, or refrained from engaging in, substantial
financial transactions and has taken other material actions in reliance upon the
parties’ entry into the Transaction to which this Confirmation relates on the
terms and conditions set forth below.
          This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross

 



--------------------------------------------------------------------------------



 



Border) as if Dealer and Counterparty had executed an agreement in such form on
the date hereof (but without any Schedule except for (i) the election of Loss
and Second Method, New York law (without regard to the conflicts of law
principles) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to Counterparty with a “Threshold Amount” of USD
15 million) and (iii) the amendment of Section 5(a)(vi) to delete the words “or
becoming capable at such time of being declared,”.
          All provisions contained in, or incorporated by reference to, the
Agreement will govern this Confirmation except as expressly modified herein. In
the event of any inconsistency between this Confirmation and either the
Definitions or the Agreement, this Confirmation shall govern.
          2. The Transaction constitutes a Share Option Transaction for purposes
of the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

         
 
  Trade Date:   August 1, 2007
 
       
 
  Effective Date:   August 8, 2007
 
       
 
  Option Style:   Modified American, as described under "Procedures for
Exercise" below.
 
       
 
  Option Type:   Call
 
       
 
  Seller:   Dealer
 
       
 
  Buyer:   Counterparty
 
       
 
  Shares:   The Common Stock of Counterparty, par value USD0.01 per share
(Ticker Symbol: “HRZ”).
 
       
 
  Number of Options:   The number of Convertible Notes in denominations of
USD1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Notes; provided that the Number of Options
shall be automatically increased as of the date of exercise by Goldman, Sachs &
Co., as representative of the Initial Purchasers (as defined in the Purchase
Agreement), of their option pursuant to Section 2 of the Purchase Agreement
dated as of August 1, 2007 between Counterparty and Goldman, Sachs & Co., as
representative of the Initial Purchasers party thereto (the “Purchase
Agreement”) by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.
 
       
 
  Option Entitlement:   As of any date, a number of Shares per Option equal to
the “Applicable Conversion Rate” (as defined in the Indenture, but without
regard to any adjustments to the Applicable Conversion Rate pursuant to Section
12.05(h) of the Indenture) as of such date.
 
       
 
  Strike Price:   As of any date, an amount in USD, rounded to the nearest cent
(with 0.5 cents being rounded upwards),

2



--------------------------------------------------------------------------------



 



         
 
      equal to USD1,000 divided by the Option Entitlement as of such date.
 
       
 
  Number of Shares:   The product of the Number of Options, the Option
Entitlement and the Applicable Percentage.
 
       
 
  Applicable Percentage:   30%
 
       
 
  Premium:   USD $14,329,350.00 (Premium per Option USD $47.7645); provided that
if the Number of Options is increased pursuant to the proviso to the definition
of “Number of Options” above, an additional Premium equal to the product of the
number of Options by which the Number of Options is so increased and the Premium
per Option shall be paid on the Additional Premium Payment Date.
 
       
 
  Premium Payment Date:   The Effective Date
 
       
 
  Additional Premium Payment Date:   The closing date for the purchase and sale
of the Additional Convertible Notes.
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges

Procedures for Exercise:

         
 
  Exercise Date:   Each Conversion Date.
 
       
 
  Conversion Date:   Each “Conversion Date” (as defined in the Indenture)
occurring during the Exercise Period for Convertible Notes (such Convertible
Notes, each in denominations of USD1,000 principal amount, the “Relevant
Convertible Notes” for such Conversion Date). For the avoidance of doubt, if a
“Conversion Notice” (as defined in the Indenture) is retracted for any
Convertible Notes pursuant to the terms of the Indenture, a Conversion Date
shall not have occurred with respect to such Convertible Notes, and such
Convertible Notes shall not constitute Relevant Convertible Notes for such
Conversion Date, subject to the last sentence of “Notice of Exercise” below.
 
       
 
  Exercise Period:   The period from and excluding the Trade Date to and
including the Expiration Date.
 
       
 
  Expiration Date:   The earlier of (i) the last day on which any Convertible
Notes remain outstanding and (ii) the fourth “Scheduled Trading Day” (as defined
in the Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).
 
       
 
  Automatic Exercise on
Conversion Dates:  
On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.
 
       
 
  Notice Deadline:   In respect of any exercise of Options hereunder, the
Scheduled Trading Day immediately preceding the

3



--------------------------------------------------------------------------------



 



         
 
      first Scheduled Trading Day of the relevant “Observation Period” (as
defined in the Indenture), subject to “Notice of Exercise” below.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
in writing prior to 5:00 P.M., New York City time, on the Notice Deadline in
respect of such exercise, of (i) the number of Relevant Convertible Notes being
converted on the related Conversion Date, (ii) the scheduled settlement date
under the Indenture for the Relevant Convertible Notes for such Conversion Date,
(iii) the first Scheduled Trading Day of the relevant Observation Period,
(iv) the Cash Percentage (as defined in the Indenture), and (v) the delivery of
any Jones Act Notice, to the extent such notice is delivered to holders of
Relevant Convertible Notes for such Conversion Date (and, if any Jones Act
Notice is so delivered, Counterparty shall notify Dealer prior to the Notice
Deadline of the number, if any, of Convertible Notes that Counterparty had
previously notified Dealer were being converted pursuant to clause (i) above
that are not Relevant Convertible Notes by reason of the retraction of the
related Conversion Notice pursuant to the Indenture). “Jones Act Notice” means
any notice to holders of Convertible Notes pursuant to Section 12.02(c) of the
Indenture. Notwithstanding the foregoing, in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Dates occurring during the period starting on the 65th
Scheduled Trading Day prior to the Maturity Date and ending on the Maturity Date
(the “Final Conversion Period”), (a) the Notice Deadline shall be 12:00 P.M.
(New York City time) on the Scheduled Trading Day immediately following the
relevant Exercise Date and the content of such notice shall be as set forth in
clauses (i) and (ii) above, and (b) Counterparty shall notify Dealer of (x) the
applicable Cash Percentage on the date it notifies the Trustee (as defined in
the Indenture) thereof, (y) the delivery of any Jones Act Notice (if any such
notice is delivered), on the date it gives holders such Jones Act Notice, and
(z) if any Jones Act Notice is so delivered, the number, if any, of Convertible
Notes that Counterparty had previously notified Dealer were being converted
pursuant to clause (i) above that are not Relevant Convertible Notes by reason
of the retraction of the related Conversion Notice pursuant to the Indenture, on
the date it receives notice of such retraction, but in the case of any of either
(x), (y) or (z) no later than the

4



--------------------------------------------------------------------------------



 



         
 
      first Exchange Business Day following the last day of the “Conversion
Retraction Period” (as defined in the Indenture) for the Final Conversion
Period. Notwithstanding any election or notice pursuant to the terms of the
Convertible Notes to the contrary, the Cash Percentage for any Relevant
Convertible Notes shall be deemed to be zero for purposes of the Transaction
(including, without limitation, for purposes of determining the Delivery
Obligation) unless, in the Conversion Notice relating to such Relevant
Convertible Notes (or, if the Conversion Dates for such Relevant Convertible
Notes occur during the Final Conversion Period, in the notice to Dealer
specifying the Cash Percentage for such Relevant Convertible Notes),
Counterparty makes the representations, warranties and agreements set forth in
Section 7(a)(i) hereof as of the date of such notice. For the avoidance of
doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure. If Counterparty notifies Dealer that any
Convertible Note is being converted and such Convertible Note is not being
converted, or fails to notify Dealer of the retraction of the Conversion Notice
with respect to any Convertible Note that Counterparty had previously notified
Dealer was being converted, (i) such Convertible Note shall be treated for all
purposes under this Transaction as if it had been converted as described in
Counterparty’s notice to Dealer, (ii) the Delivery Obligation shall be
calculated as if a Convertible Note had been converted pursuant to the Indenture
and (iii) the Calculation Agent shall thereafter treat conversions of
outstanding Convertible Notes as resulting in Relevant Convertible Notes under
the Transaction in its commercially reasonably discretion using a “first in,
first out” methodology.

Settlement Terms:

         
 
  Settlement Date:   For any Exercise Date, the settlement date for the Shares
and/or cash to be delivered in respect of the Relevant Convertible Notes for the
relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Observation Period, (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Dealer of such Settlement Date prior to 5:00 P.M., New York City time,
and (iii) the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 P.M., New York City
time.

5



--------------------------------------------------------------------------------



 



         
 
  Delivery Obligation:   In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, and subject to “Notice of Exercise” above, in
respect of any Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date (the “Delivery Obligation”) (i) a number of Shares equal to the
product of (x) the Applicable Percentage and (y) the aggregate number of
Deliverable Shares (as defined in the Indenture), if any, that Counterparty is
obligated to deliver to the holder(s) of the Relevant Convertible Notes for such
Conversion Date pursuant to Section 12.02(a) of the Indenture (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 12.04 of the Indenture and shall be rounded
down to the nearest whole number) and cash in lieu of fractional shares, if any,
resulting from such rounding, and/or (ii) cash in an amount equal to the product
of (x) the Applicable Percentage and (y) the amount of cash, if any, in excess
of the aggregate principal amount of the Relevant Convertible Notes for such
Conversion Date that Counterparty is obligated to pay to the holder(s) of such
Relevant Convertible Notes in lieu of delivering such Deliverable Shares
pursuant to Section 12.02(a) of the Indenture (such Shares and/or cash
deliverable to the holder(s) of the Relevant Convertible Notes, collectively,
the “Convertible Obligation”); provided that the Convertible Obligation shall be
determined excluding any Shares and cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Notes as a direct or indirect
result of any adjustments to the Applicable Conversion Rate pursuant to
Section 12.05(h) of the Indenture and any interest payment that the Counterparty
is (or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Notes for such Conversion Date; and provided further that, if the
Convertible Obligation includes any amount of Shares or cash that Counterparty
is obligated to deliver to holder(s) of the Relevant Convertible Notes as a
direct or indirect result of any adjustments to the Applicable Conversion Rate
pursuant to Section 12.01(e) of the Indenture, the Delivery Obligation shall be
such that the fair value of the Delivery Obligation, as determined by the
Calculation Agent in a commercially reasonable manner, equals the lesser of
(i) the fair value of the Convertible Obligation, as determined by the
Calculation Agent in a commercially reasonable manner, and (ii) the amount that
would be payable by Dealer to Counterparty pursuant to Section 6 of the
Agreement if the Settlement Date were the Early Termination Date in respect of
an Additional Termination Event (with Counterparty as the sole Affected Party)
under a hypothetical transaction with the same terms as the

6



--------------------------------------------------------------------------------



 



         
 
      Transaction, but (x) with a Number of Options equal to the number of
Relevant Convertible Notes for such Conversion Date and (y) such amount payable
determined as if Section 12.01(e) of the Indenture were deleted (and any
Delivery Obligation determined pursuant to clause (ii) above shall include
proportions of Shares and/or cash determined by the Calculation Agent applying
the applicable Cash Percentage). For the avoidance of doubt, if the “Daily
Conversion Value” (as defined in the Indenture) for each of the VWAP Trading
Days (as defined in the Indenture) occurring in the relevant Observation Period
is less than or equal to USD 20.00, Dealer will have no delivery obligation
hereunder in respect of the related Exercise Date.
 
       
 
  Notice of Delivery Obligation:   No later than the Exchange Business Day
immediately following the last day of the relevant Observation Period),
Counterparty shall give Dealer notice of the final number of Shares and/or the
amount of cash comprising the relevant Convertible Obligation; provided that,
with respect to any Exercise Date occurring during the Final Conversion Period,
Counterparty may provide Dealer with a single notice of the aggregate number of
Shares and/or amount of cash comprising the Convertible Obligations for all
Exercise Dates occurring during such period (it being understood, for the
avoidance of doubt, that the requirement of Counterparty to deliver such notice
shall not limit Counterparty’s obligations with respect to Notice of Exercise or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way).
 
       
 
  Other Applicable Provisions:   To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Buyer is the issuer of the Shares.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares in
certificated form representing the Number of Shares to be Delivered to
Counterparty in lieu of delivery through the Clearance System.

Adjustments:

         
 
  Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in
Section 12.05(a), (b), (c), (d), (e) or (f) of the Indenture, the Calculation
Agent shall

7



--------------------------------------------------------------------------------



 



         
 
      make the corresponding adjustment in respect of any one or more of the
Number of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment of the Transaction, to the extent an analogous
adjustment is made under the Indenture. Immediately upon the occurrence of any
“Adjustment Event” (as defined in the Indenture) Counterparty shall notify the
Calculation Agent of such Adjustment Event; and once the adjustments to be made
to the terms of the Indenture and the Convertible Notes in respect of such
Adjustment Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.

Extraordinary Events:

         
 
  Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 12.12 of the Indenture.
 
       
 
  Consequences of Merger Events:   Notwithstanding Section 12.2 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent shall
make the corresponding adjustment in respect of any adjustment under the
Indenture to any one or more of the nature of the Shares, the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture in respect of such Merger Event; provided that such
adjustment shall be made without regard to any adjustment to the Applicable
Conversion Rate for the issuance of additional Shares as set forth in
Section 12.05(h) of the Indenture.
 
       
 
  Notice of Merger Consideration and Consequences:  
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the

8



--------------------------------------------------------------------------------



 



         
 
      Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.
 
       
 
Additional Disruption Events:    
 
       
 
       (a) Change in Law:   Applicable
 
       
 
       (b) Insolvency Filing:   Applicable
 
       
 
       (c) Hedging Disruption:   Applicable
 
       
 
       (d) Increased Cost of Hedging:   Applicable
 
       
 
Hedging Party:   Dealer
 
       
 
Determining Party:   Dealer
 
       
 
Non-Reliance:   Applicable
 
       
 
Agreements and Acknowledgments Regarding Hedging Activities:  
Applicable
 
       
 
Additional Acknowledgments:   Applicable
 
       
 
3. Calculation Agent:   Dealer
 
       
 
4. Account Details:    

     Dealer Payment Instructions:
ABA: 053-000-219
Wachovia Bank, National Association
Charlotte, NC
A/C: 04659360009768
Attn: Equity Derivatives
     Counterparty Payment Instructions:
To be provided by Counterparty.
5. Offices:
    The Office of Dealer for the Transaction is:
Wachovia Bank, National Association
375 Park Avenue
New York, NY 10152
     The Office of Counterparty for the Transaction is:
Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
    6. Notices: For purposes of this Confirmation:

(a)   Address for notices or communications to Counterparty:

     
          To:
  Horizon Lines, Inc.
 
  4064 Colony Road, Suite 200
 
  Charlotte, North Carolina 28211

9



--------------------------------------------------------------------------------



 



     
          Attn:
  M. Mark Urbania, Senior Vice President and Chief Financial Officer
          Telephone:
  (704) 973-7049
          Facsimile:
  (704) 973-7010  
          With a copy to:
     
          Attn:
  Robert S. Zuckerman, Vice President and General Counsel
          Telephone:
  (704) 973-7012
          Facsimile:
  (704) 973-7010

     (b) Address for notices or communications to Dealer:

     
           To:
  Wachovia Bank, National Association
 
  375 Park Avenue
 
  New York, NY 10152
           Attn:
  Head of Documentation
           Telephone:
  212-214-6100
           Facsimile:
  212-214-5913

     7. Representations, Warranties and Agreements:
     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
     (ii) On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction) purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
(or an equivalent interest, including a unit of beneficial interest in a trust
or limited partnership or a depository share) or any security convertible into
or exchangeable or exercisable for Shares.
     (iii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133 ( as amended),
149 or 150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
     (iv) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (v) Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

10



--------------------------------------------------------------------------------



 



     (vi) Counterparty is not entering into this Confirmation to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.
     (vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     (viii) On each of the Trade Date, the Premium Payment Date and the
Additional Premium Payment Date, if any, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the laws of the
jurisdiction of Counterparty’s incorporation..
     (ix) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement are true and
correct as of the Trade Date, the Effective Date and the Additional Premium
Payment Date and are hereby deemed to be repeated to Dealer as if set forth
herein.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.
     (d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is
a “financial institution,” “swap participant” and/or “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the
United States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code.
     (e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.
     8. Other Provisions:
     (a) Right to Extend. Dealer may postpone any Settlement Date or any other
date of valuation or delivery by Dealer, with respect to some or all of the
relevant Options (in which event the Calculation

11



--------------------------------------------------------------------------------



 



Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.
     (b) Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible Notes as
set forth in Section 5.01 of the Indenture, or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party, and
Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.
          “Amendment Event” means that Counterparty amends, modifies,
supplements or obtains a waiver in respect of any term of the Indenture or the
Convertible Notes governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Notes (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Notes to amend, in each case without the prior consent
of Dealer.
     (c) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 12.2 of the Equity Definitions and “Consequences of Merger
Events” above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
(except in the event of a Merger Event, Insolvency, or Nationalization, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Announcement Date or Early
Termination Date, as applicable (“Notice of Share Termination”). If no Notice of
Share Termination is received by Dealer within the time specified in the
preceding sentence, Dealer shall have the right, in its sole discretion, to
satisfy the Payment Obligation by the Share Termination Alternative by promptly
giving Counterparty a Notice of Share Termination. Upon delivery of a Notice of
Share Termination by either party, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, Announcement Date
or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery

12



--------------------------------------------------------------------------------



 



     
 
  Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its reasonable discretion by commercially reasonable means and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization or Merger Event, one Share or
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
any Share Termination Delivery Units (or any part thereof).

The parties hereby agree that, notwithstanding anything to the contrary herein
or in the Agreement, following the payment of the Premium, in the event that an
Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated with respect to the Transaction or
the Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Counterparty would owe to Dealer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.
     (d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, to enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other

13



--------------------------------------------------------------------------------



 



documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer.
     (e) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
6% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable law or as a
result of any provisions in the Certificate (as defined below), including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.
     (f) Transfer and Assignment. Counterparty shall have the right to assign
its rights and obligations under the Transaction with the written consent of
Dealer, such consent not to be unreasonably withheld. Dealer may condition such
consent on (i) receipt by Dealer of opinions and documents reasonably
satisfactory to Dealer in connection with such assignment, (ii) such assignment
being effected on terms reasonably satisfactory to Dealer with respect to any
legal and regulatory requirements relevant to the Dealer, and (iii) Counterparty
continuing to be obligated to provide notices hereunder relating to the
Convertible Notes and continuing to be obligated with respect to “Disposition of
Hedge Shares” and “Repurchase Notices” above; provided that the transfer or
assignment (or the absence of such transfer or assignment) of any other
transaction between the parties shall not be the basis on which Dealer may
withhold such consent. Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
nationally recognized (in the United States) bank or dealer or affiliate
thereof, or any such bank or dealer or affiliate whose obligations hereunder
would be guaranteed by a person, in either case, of credit quality equivalent to
or better than Dealer (or its guarantor); provided that at any time at which any
Excess Ownership Position occurs, if Dealer, in its discretion, is unable to
effect a transfer or assignment to a third party in accordance with the
requirements set forth above after using its commercially reasonable efforts on
pricing terms reasonably acceptable to Dealer such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that such Excess Ownership Position no longer exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such

14



--------------------------------------------------------------------------------



 



portion of the Transaction shall be the only Terminated Transaction. “Excess
Ownership Position” means any of the following: (i) the Beneficial Ownership of
Dealer Group is equal to or greater than 8.5% of the outstanding Shares,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law, (iii) the Maritime Law Ownership Percentage of the
Maritime Law Dealer Group would be equal to or greater than 4% of the
outstanding Shares, or (iv) the aggregate percentage of non-U.S. citizen owners
(as determined pursuant to Counterparty’s Amended and Restated Certificate of
Incorporation (the “Certificate”)) of Shares shall equal or exceed 18% of the
outstanding Shares. “Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Dealer or any affiliate of Dealer subject to
aggregation with Dealer under such Section 13 and rules (collectively, “Dealer
Group”). “Maritime Law Ownership Percentage” means the ownership, as construed
under the Maritime Laws, of Shares by Dealer or any person whose ownership would
be aggregated with that of Dealer or Dealer’s parent entity under the Maritime
Laws (collectively, the “Maritime Law Dealer Group”). “Maritime Laws” means,
collectively and without duplication, Chapters 121 and 505 of Title 46 of the
United States Code and any successor statute thereto, and the regulations
promulgated under such Title or successor statute or, to the extent remaining in
force, under any predecessor statute, in each case as amended or supplemented
from time to time, or any “Maritime Laws” as defined in the Certificate.
Counterparty shall promptly notify Dealer if at any time either (i) any
purported transfer of any shares of any class or series of capital stock of
Counterparty is void and ineffective pursuant to paragraph 4(a) of Article V of
the Certificate or (ii) any shares of any class or series of capital stock of
Counterparty are “Excess Shares” pursuant to paragraph 5 of Article V of the
Certificate. Counterparty shall provide Dealer with a copy of any filings
submitted to any regulatory authority relating to Counterparty’s or
Counterparty’s stockholders’ citizenship under the Maritime Laws so long as
Dealer (or any assignee of Dealer) has agreed to keep any such filings and the
information contained therein confidential on terms reasonably acceptable to
Counterparty and Dealer. Counterparty acknowledges that it will not treat Dealer
(or any affiliate of Dealer) as the owner, for purposes of the Maritime Laws or
Article V of the Certificate, of any Shares by virtue of any swap transactions
relating to Shares that Dealer (or any affiliate of Dealer) may enter into in
connection with its hedging activities in respect of the Transaction or
otherwise in the course of its business, so long as such swap transactions may
only be cash settled and do not require any party to such swap transactions to
own or hold any Shares according to their terms and do not provide Dealer (or
any such affiliate) with any contractual rights to acquire Shares or exercise
voting rights with respect to any Shares.
     (g) Staggered Settlement. Dealer may, by notice to Counterparty prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on one or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:
     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date by, but not prior to the earlier of the relevant Conversion Date
and the first day of the relevant Observation Period) or delivery times and how
it will allocate the Shares it is required to deliver under “Delivery
Obligation” (above) among the Staggered Settlement Dates or delivery times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
     (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

15



--------------------------------------------------------------------------------



 



     (j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
     (k) Early Unwind. In the event the sale by Counterparty of the Convertible
Notes is not consummated with the Initial Purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on August 8, 2007
(or such later date as agreed upon by the parties, which in no event shall be
later than August 10, 2007) (August 8, 2007 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty thereunder shall be cancelled
and terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.
     (l) Termination Amounts. Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, any determination of Loss or any amount
payable upon cancellation or termination of the Transaction pursuant to
Article 12 of the Equity Definitions shall, in a commercially reasonable manner,
take into account any costs or losses incurred by Dealer or any of its
affiliates in connection with Dealer’s (or such affiliate’s) hedging activities
in respect of the Transaction as a result of the provisions of Article V of the
Certificate (whether before or in connection with the termination or
cancellation of the Transaction).
     (m) Governing Law. The Agreement, this Confirmation and all matters arising
in connection with the Agreement and this Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine, other than Title 14 of the
New York General Obligations Law).
     (n) Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction by, among other things, the mutual waivers and
certifications provided herein.
     (o) Submission to Jurisdiction. Section 13(b) of the Agreement is deleted
in its entirety and replaced by the following:
     “Each party hereby irrevocably and unconditionally submits for itself and
its property in any legal action or proceeding by the other party against it
relating to this Agreement and/or any Transaction, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Supreme Court of the State of New York, sitting in New York County, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in any Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or

16



--------------------------------------------------------------------------------



 



Borough of Manhattan, such as a federal court of appeals or the U.S. Supreme
Court; or (D) any suit, action or proceeding has been commenced in another
jurisdiction by or against the other party or against its property, assets or
estate and, in order to exercise or protect its rights, interests or remedies
under this Agreement or any Confirmation, the party (1) joins, files a claim, or
takes any other action, in any such suit, action or proceeding, or (2) otherwise
commences any Proceeding in that other jurisdiction as the result of that other
suit, action or proceeding having commenced in that other jurisdiction.”
     (p) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (q) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.
     9. Terms Relating to the Agent:
     (a) The Agent is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and the National Association of Securities Dealers, Inc., is
acting hereunder for and on behalf of Dealer solely in its capacity as agent for
Dealer pursuant to instructions from Dealer, and is not and will not be acting
as the Counterparty’s agent, broker, advisor or fiduciary in any respect under
or in connection with the Transaction.
     (b) In addition to acting as Dealer’s agent in executing the Transaction,
the Agent is authorized from time to time to give written payment and/or
delivery instructions to the Counterparty directing it to make its payments
and/or deliveries under the Transaction to an account of the Agent for
remittance to Dealer (or its designee), and for that purpose any such payment or
delivery by the Counterparty to the Agent shall be treated as a payment or
delivery to Dealer.
     (c) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or the
Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:
Wachovia Capital Markets, LLC
201 South College Street, 6th Floor
Charlotte, NC 28288-0601
Facsimile No.: (704) 383-8425
Telephone No.: (704) 715-8086
Attention: Equity Derivatives
     (d) The Agent shall have no responsibility or liability to Dealer or the
Counterparty for or arising from (i) any failure by either Dealer or the
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Dealer or the Counterparty under or in connection with the Transaction. Each of
Dealer and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of the Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Dealer.
     (e) Upon written request, the Agent will furnish to Dealer and the
Counterparty the date and time of the execution of the Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with the Transaction.

17



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer, Equity Derivatives Documentation Unit, Facsimile No.
(212) 214-5913 or by email to equity.confirms@wachovia.com.

              Yours faithfully,
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   Wachovia Capital Markets, LLC, acting solely in its         capacity as
its Agent
 
       
 
  By:   /s/ Cathleen Burke
 
       
 
  Name:   Cathleen Burke
 
  Title:   Managing Director
 
           
 
            WACHOVIA CAPITAL MARKETS, LLC, acting solely in its     capacity as
Agent of Wachovia Bank, National Association
 
       
 
       
 
  By:   /s/ Cathleen Burke
 
       
 
  Name:   Cathleen Burke
 
  Title:   Managing Director

          Agreed and Accepted By:       HORIZON LINES, INC.      
By:
  /s/ Robert S. Zuckerman    
 
 
 
Name: Robert S. Zuckerman    
 
  Title:   Secretary    

 